Exhibit 10.3
WEATHERFORD INTERNATIONAL PLC
RESTRICTED SHARE UNIT AWARD AGREEMENT
PURSUANT TO THE
AMENDED AND RESTATED 2019 EQUITY INCENTIVE PLAN
(TIME VESTING)
* * * * *


Participant:                        


Grant Date:                    


Number of Restricted Share Units Granted:            


* * * * *


    THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between WEATHERFORD
INTERNATIONAL PLC, a public limited company organized under the laws of Ireland
(the “Company”), and the Participant specified above, pursuant to the
Weatherford International plc Amended and Restated 2019 Equity Incentive Plan,
as in effect and as amended from time to time (the “Plan”), which is
administered by the Committee (as defined in the Plan); and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Share Units (“RSUs”) provided
herein to the Participant.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby
mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Award provided
hereunder), all of which terms and provisions are made a part of and
incorporated into this Agreement as if they were each expressly set forth
herein. Except as provided otherwise herein, any capitalized term not defined in
this Agreement shall have the same meaning as is ascribed thereto in the Plan.
The Participant hereby acknowledges receipt of a true copy of the Plan and that
the Participant has read the Plan carefully and fully understands its content.
In the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.
2.Grant of Restricted Share Unit Award. The Company hereby grants the number of
RSUs specified above to the Participant, as of the Grant Date stated above.
Except as




--------------------------------------------------------------------------------



otherwise provided by the Plan, the Participant agrees and understands that
nothing contained in this Agreement provides, or is intended to provide, the
Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason, and no adjustments shall
be made for dividends in cash or other property, distributions or other rights
in respect of the Shares underlying the RSUs, except as otherwise specifically
provided for in the Plan or this Agreement.
3.Vesting.
(a)Subject to the provisions of Sections 3(b) - 3(e) hereof, the RSUs subject to
this Award shall become vested as follows, provided that the Participant has not
incurred a Termination prior to each such vesting date (each, a “Vesting Date”):

Vesting DatePercentage of RSUs
First Anniversary of the Grant Date
Second Anniversary of the Grant Date
Third Anniversary of the Grant Date
33.33%
33.33%
33.34%

There shall be no proportionate or partial vesting in the periods prior to each
Vesting Date and all vesting shall occur only on the appropriate Vesting Date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable Vesting Date.


(b)Termination Without Cause; Resignation for Good Reason; Due to Death
or Disability. Subject to Section 4(d), in the event the Participant’s Service
is terminated by the Company without Cause or by the Participant for Good Reason
(each, as defined in the Company’s Change in Control Severance Plan[,
notwithstanding the definitions contained the Participant’s Offer Letter from
the Company]), the Participant shall be entitled to vest a pro-rated portion of
the next tranche of time-vested RSUs that would otherwise vest but for
Participant’s termination, with such pro-rated portion, if any, determined by
multiplying the next unvested tranche by a fraction, the numerator of which is
the number of days elapsed from the immediately preceding Vesting Date (or the
Grant Date if no Vesting Date has occurred) through the Participant’s date of
termination, and the denominator of which is the number of days from the
immediately preceding Vesting Date (or the Grant Date if no Vesting Date has
occurred) through the next scheduled Vesting Date. Subject to Section 4(d), in
the event the Participant’s Service is terminated due to the Participant’s death
or Disability, all unvested time-vested RSUs will accelerate and vest.
(c)Change in Control. Subject to Section 4(d), if a Change in Control occurs,
and the successor or purchaser in the Change in Control has assumed the
Company’s obligations with respect to the RSUs or provided a substitute award
and the Participant has a Qualifying Termination (as defined in the Company’s
Change in Control Severance Plan), the RSUs shall become fully vested as of the
time immediately prior to such termination of Service, all remaining forfeiture
restrictions shall immediately lapse as of the Vesting Date and the Vesting Date
shall be deemed to be the date of such termination of Service; provided that if
such Qualifying Termination occurs prior to a Change in Control, then the RSUs
shall become fully vested as of the time
2




--------------------------------------------------------------------------------



immediately prior to such Change in Control, all remaining forfeiture
restrictions shall immediately lapse as immediately prior to such Change in
Control and the Vesting Date shall be deemed to be the date of such Change in
Control.
(d)Committee Discretion to Accelerate Vesting. In addition to the foregoing, the
Committee may, in its sole discretion, accelerate vesting of the RSUs at any
time and for any reason.
(e)Forfeiture. Subject to the terms of this Section 3, all unvested RSUs (taking
into account any vesting that may occur upon the Participant’s Termination in
accordance with Section 3(b) hereof) shall be immediately forfeited upon the
Participant’s Termination for any reason.
4.Delivery of Shares.
(a)General. Subject to the provisions of Sections 4(b) and (c) hereof, within
ten (10) days following the applicable Vesting Date of the RSUs the Participant
shall receive the number of Shares that correspond to the number of RSUs that
have become vested on the applicable Vesting Date, less any shares withheld by
the Company pursuant to Section 8 hereof.
(b)Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a) hereof, such
distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (A) the end of the calendar year in which such distribution would otherwise
have been made and (B) a date that is immediately prior to the expiration of two
and one-half months following the date such distribution would otherwise have
been made hereunder.
(c)Section 409A. If the RSUs are considered an item of deferred compensation
subject to Section 409A of the Code and the Shares are distributable at a time
or times by reference to the Participant’s separation from service (within the
meaning of Section 409A(a)(2)(A)(i) of the Code) and the Participant on the date
of the Participant’s separation from service is both subject to U.S. federal
income taxation and a “specified employee” (within the meaning of
Section 409A(a)(2)(B)(i) of the Code), any Shares that would otherwise be
issuable during the 6-month period commencing on the Participant’s separation
from service will be issued on the first day which immediately follows the last
day of the 6-month period that commences on the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant’s death). Such Shares shall be validly issued, fully paid and
non-assessable.
(d)Release. The receipt of Shares subject to the RSUs that are eligible to vest
pursuant to Section 3(b) or (c) shall be subject to the execution and
nonrevocation of a general release of claims in favor of the Company, in a form
reasonably satisfactory to the Company.
5.Dividends; Rights as Shareholder. Cash dividends on the number of Shares
issuable hereunder shall be credited to a dividend book entry account on behalf
of the Participant with respect to each RSU granted to the Participant; provided
that such cash dividends shall not be deemed to be reinvested in Shares and
shall be held uninvested and without interest
3




--------------------------------------------------------------------------------



and paid in cash at the same time that the Shares underlying the RSUs are
delivered to the Participant in accordance with the provisions hereof. Stock
dividends on Shares shall be credited to a dividend book entry account on behalf
of the Participant with respect to each RSU granted to the Participant; provided
that such stock dividends shall be paid in Shares at the same time that the
Shares underlying the RSUs are delivered to the Participant in accordance with
the provisions hereof. Except as otherwise provided herein, the Participant
shall have no rights as a shareholder with respect to any Shares covered by any
RSU unless and until the Participant has become the holder of record of such
Shares.
6.Non-Transferability. The RSUs, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not be sold, exchanged,
transferred, assigned, pledged, encumbered or otherwise disposed of or
hypothecated in any way by the Participant (or any beneficiary of the
Participant who holds the RSUs as a result of a Transfer by will or by the laws
of descent and distribution), other than in accordance with the provisions of
Section 10(c) of the Plan.
7.Governing Law; Jurisdiction and Venue.
(a)All questions arising with respect to the provisions of this Agreement shall
be determined by application of the laws of Texas, without giving any effect to
any conflict of law provisions thereof, except to the extent Texas state law is
preempted by federal law. The obligation of the Company to sell and deliver
Shares hereunder is subject to applicable laws and to the approval of any
governmental authority required in connection with the authorization, issuance,
sale, or delivery of such Shares. The Participant and the Company (each, a
“Party”) irrevocably and unconditionally agree that any past, present, or future
dispute, controversy, or claim arising under or relating to this Agreement; any
employment or other agreement between the Participant and the Company or any of
its Subsidiaries (collectively with the Company, the “Company Parties”); any
federal, state, local, or foreign statute, regulation, law, ordinance, or the
common law (including but not limited to any law prohibiting discrimination); or
in connection with the Participant’s employment or the termination thereof;
involving the Participant, on the one hand, and any of the Company Parties, on
the other hand, including both claims brought by the Participant and claims
brought against the Participant, shall be submitted to binding arbitration
before the American Arbitration Association (“AAA”) for resolution; provided
that nothing herein shall require arbitration of a claim or charge that, by law,
cannot be the subject of a compulsory arbitration agreement. The Parties further
agree to arbitrate solely on an individual basis, that this Agreement does not
permit class arbitration or any claims brought as a plaintiff or class member
in any class or representative arbitration proceeding, that the arbitrator may
not consolidate more than one person’s claims and may not otherwise preside over
any form of a representative or class proceeding, and that claims pertaining to
different employees shall be heard in separate proceedings. Within 10 business
days of the initiation of an arbitration hereunder, the Parties shall each
separately designate an arbitrator, who shall be a former partner at an “AmLaw
200” law firm based in Houston, Texas, and within 20 business days of selection,
the appointed arbitrators shall appoint a neutral arbitrator from the AAA Panel
of Commercial Arbitrators. Such arbitration shall be conducted in Houston,
Texas, and the arbitrators shall apply Texas law, including federal statutory
law as applied in Texas courts. The arbitrators, and not any federal, state, or
local court or adjudicatory authority, shall have exclusive authority to resolve
any dispute relating to the
4




--------------------------------------------------------------------------------



interpretation, applicability, enforceability, and/or formation of this
Agreement, including but not limited to any dispute as to whether (i) a
particular claim is subject to arbitration hereunder, and/or (ii) any part of
this Section 7 is void or voidable. The arbitrators shall issue their written
decision (including a statement of finding of facts and the reasons for the
award) within 30 days from the date of the close of the arbitration hearing.
Except as otherwise provided herein, the Parties shall treat any arbitration as
strictly confidential, and shall not disclose the existence or nature of any
claim or defense; any documents, correspondence, pleadings, briefing, exhibits,
or information exchanged or presented in connection with any claim or defense,
unless required by applicable law (including public disclosures under applicable
securities laws); or any rulings, decisions, or results of any claim, defense,
or argument (collectively, “Arbitration Materials”) to any third party, with the
exception of the Parties’ legal counsel and/or tax advisors or such other
similar consultants (who the applicable Party shall ensure complies with these
confidentiality terms). Except as provided in Section 7(c) below, the
arbitrators shall not have authority to award attorneys’ fees or costs, punitive
damages, compensatory damages, damages for emotional distress, penalties, or any
other damages not measured by the prevailing party’s actual losses, except to
the extent such relief is explicitly available under a statute, ordinance, or
regulation pursuant to which a claim is brought. In agreeing to arbitrate their
claims hereunder, the Parties hereby recognize and agree that they are waiving
their right to a trial in court and/or by a jury.
(b)In the event of any court proceeding to challenge or enforce an arbitrators’
award, the Parties hereby consent to the exclusive jurisdiction of the state and
federal courts sitting in Harris County, Texas; agree to exclusive venue in that
jurisdiction; and waive any claim that such jurisdiction is an inconvenient or
inappropriate forum. There shall be no interlocutory appeals to any court, or
any motions to vacate any order of the arbitrators that is not a final award
dispositive of the arbitration in its entirety, except as required by law. The
Parties agree to take all steps necessary to protect the confidentiality of the
Arbitration Materials in connection with any court proceeding, agree to use
their best efforts to file all Confidential Information (and documents
containing Confidential Information) under seal, and agree to the entry of an
appropriate protective order encompassing the confidentiality terms of this
Agreement.
(c)The Participant and the Company Parties shall each bear their own
expenses, legal fees and other fees incurred in connection with this Agreement;
provided, that the prevailing party in any such action shall be fully reimbursed
by the other party for all costs, including reasonable attorneys’ fees, court
costs, expert or consultants’ fees and reasonable travel and lodging expenses,
incurred by the prevailing party in its successful prosecution or defense
thereof, including any appellate proceedings.
8.Withholding of Tax.
(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, Participant’s employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to Participant (“Tax-Related
Items”) is and remains the Participant’s responsibility and may exceed the
amount, if any, actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and the Employer (i) make no
representations or undertakings
5




--------------------------------------------------------------------------------



regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the RSUs to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant is subject to Tax-Related Items in more than
one jurisdiction, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
(b)To satisfy any withholding obligations of the Company and/or the Employer
with respect to Tax-Related Items, the Company will withhold Shares otherwise
issuable upon vesting of the RSUs. Alternatively, or in addition, in connection
with any applicable withholding event, the Participant authorizes the Company
and/or the Employer, or their respective agents, at their discretion, to satisfy
their obligations, if any, with regard to all Tax-Related Items by one or
a combination of the following: (i) withholding from the Participant’s wages or
other cash compensation paid to the Participant by the Company or the Employer,
(ii) withholding from proceeds of the sale of Shares acquired upon vesting of
the RSUs either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization without
further consent) and/or (iii) requiring the Participant to tender a cash payment
to the Company or an Affiliate in the amount of the Tax-Related Items; provided,
however, that if the Participant is a Section 16 officer of the Company under
the Exchange Act, the withholding methods described in this Section 8(b)(i),
(ii), and (iii) will only be used if the Committee (as constituted to satisfy
Rule 16b-3 of the Exchange Act) determines, in advance of the applicable
withholding event, that one of such withholding methods will be used in lieu of
withholding Shares.
(c)The Company may withhold for Tax-Related Items by considering applicable
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates in the Participant’s jurisdiction(s), in which case the
Participant may receive a refund of any over-withheld amount in cash and will
have no entitlement to the equivalent amount in Shares. The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares, if the
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.
9.Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates, if
any, representing Shares issued pursuant to this Agreement. The Participant
shall, at the request of the Company, promptly present to the Company any and
all certificates, if any, representing Shares acquired pursuant to this
Agreement in the possession of the Participant in order to carry out the
provisions of this Section 9.
10.Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:
(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933 (as amended, the
“Securities
6




--------------------------------------------------------------------------------



Act”) and in this connection the Company is relying in part on the Participant’s
representations set forth in this Section 10.
(b)If the Participant is deemed to be an affiliate within the meaning of Rule
144 of the Securities Act, the Shares issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such Shares and the Company is under no
obligation to register such Shares (or to file a “re-offer prospectus”).
(c)If the Participant is deemed to be an affiliate within the meaning of Rule
144 of the Securities Act, the Participant understands that (i) the exemption
from registration under Rule 144 will not be available unless (A) a public
trading market then exists for the Shares of the Company, (B) adequate
information concerning the Company is then available to the public, and (C)
other terms and conditions of Rule 144 or any exemption therefrom are complied
with, and (ii) any sale of the Shares issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.
11.Clawback. The Participant shall be subject to the Company’s clawback,
forfeiture or other similar policies in accordance with Section 19 of the Plan.
By accepting this Award, the Participant is deemed to have acknowledged and
consented to the Company’s application, implementation and enforcement of any
such policy adopted of the Company, whether adopted prior to or following the
Grant Date (and any provision of applicable law relating to reduction
cancellation, forfeiture or recoupment), and to have agreed that the Company may
take such actions as may be necessary to effectuate any such policy or
applicable law, without further consideration or action by the Participant.
12.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. This Agreement may be amended by the Board or by the Committee
at any time (a) if the Board or the Committee determines, in its sole
discretion, that an amendment is necessary or advisable in light of any addition
to or change in any federal or state, tax or securities law or other law or
regulation, which change occurs after the Grant Date and by its terms applies to
the Award; or (b) other than in the circumstances described in clause (a) or
provided in the Plan, with the Participant’s consent.
13.Notices. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by certified mail, return receipt
requested, and shall be deemed to be delivered on the date on which it is
actually received by the person to whom it is properly addressed, in the case of
a Participant, at the Participant’s address shown in the books and records of
the Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel. Any person entitled to notice hereunder may waive
such notice in writing.
14.Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
by electronic means
7




--------------------------------------------------------------------------------



or to request the Participant’s consent to participate in the Plan by electronic
means. By receipt of this RSU grant, the Participant hereby consents to receive
such documents by electronic delivery and agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
15.No Right to Employment. Any questions as to whether and when there has been a
termination of Service and the cause of such termination shall be determined in
the sole discretion of the Committee. Nothing in this Agreement confers upon you
the right to continue in the employ of or performing services for the Company or
any Subsidiary, or interfere in any way with the rights of the Company or any
Subsidiary to terminate your employment or service relationship at any time,
subject to any employment agreement or other service agreement in effect between
the Company and the Participant.
16.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.
17.Compliance with Laws. Notwithstanding any provision of this Agreement to the
contrary, the issuance of the RSUs (and the Shares upon settlement of the RSUs)
pursuant to this Agreement will be subject to compliance with all applicable
requirements of federal, state, or foreign law with respect to such securities
and with the requirements of any stock exchange or market system upon which the
Shares may then be listed. No Shares will be issued hereunder if such issuance
would constitute a violation of any applicable federal, state, or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Shares may then be listed. In addition,
Shares will not be issued hereunder unless (a) a registration statement under
the Securities Act, is at the time of issuance in effect with respect to the
Shares issued or (b) in the opinion of legal counsel to the Company, the shares
issued may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act. The inability of the
Company to obtain from any regulatory body having jurisdiction the authority, if
any, deemed by the Company’s legal counsel to be necessary to the lawful
issuance and sale of any Shares subject to the Award will relieve the Company of
any liability in respect of the failure to issue such Shares as to which such
requisite authority has not been obtained. As a condition to any issuance
hereunder, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect to
such compliance as may be requested by the Company. From time to time, the Board
and appropriate officers of the Company are authorized to take the actions
necessary and appropriate to file required documents with governmental
authorities, stock exchanges, and other appropriate Persons to make Shares
available for issuance.
18.Section 409A. This Agreement and the Plan are intended to be exempt from or
comply with the applicable requirements of Section 409A of the Code and shall be
limited, construed and interpreted in accordance with such intent. To the extent
that this Award is subject to Section 409A of the Code, it shall be paid in a
manner that will comply with Section 409A of
8




--------------------------------------------------------------------------------



the Code, including proposed, temporary or final regulations or any other
guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect thereto. The Company shall have no liability to the
Participant, or any other party, if an Award that is intended to be exempt from,
or compliant with, Section 409A of the Code is not so exempt or compliant or for
any action taken by the Committee or the Company and, in the event that any
amount or benefit under this Agreement or the Plan becomes subject to penalties
under Section 409A of the Code, responsibility for payment of such penalties
shall rest solely with the Participant and not with the Company.
19.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or his or her acquisition or sale of
the underlying Shares. the Participant should consult with his or her own
personal tax, legal and financial advisors regarding the Participant’s
participation in the Plan before taking any action related to the Plan.
20.Country-Specific Provisions. The RSUs and the Shares subject to the RSUs
shall be subject to any special terms and conditions for the Participant’s
country set forth in the [Appendix]. Moreover, if the Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to the Participant, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Agreement.
21.Imposition of Other Requirements. This grant is subject to, and limited by,
all applicable laws and regulations and such approvals by any governmental
agencies or national securities exchanges, to the extent applicable, as may be
required. The Participant agrees that the Company shall have unilateral
authority to amend the Plan and this Agreement without the Participant’s consent
to the extent necessary to comply with securities or other laws applicable to
the issuance of Shares (including any state “blue sky” laws). The Company
reserves the right to impose other requirements on the Participant’s
participation in the Plan, on the RSUs and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
22.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that the Participant may be subject to insider trading restrictions and/or
market abuse laws in applicable jurisdictions including, but not limited to, the
United States and, if different, the Participant’s country of residence, which
may affect his or her ability to acquire or sell Shares or rights to Shares
(e.g., RSUs) under the Plan during such times as the Participant is considered
to have “inside information” regarding the Company (as defined by the laws in
the applicable jurisdictions). Any restrictions under these laws or regulations
are separate from and in addition to any restrictions that may be imposed under
any applicable Company insider trading policy. The Participant is responsible
for ensuring his or her compliance with any applicable restrictions and should
speak to his or her personal legal advisor on this matter.
23.Foreign Asset/Account Reporting; Exchange Controls. The Participant
acknowledges that, depending on his or her country of residence, the Participant
may be subject to
9




--------------------------------------------------------------------------------



foreign asset and/or account reporting requirements and/or exchange controls as
a result of the vesting and settlement of the RSUs, the acquisition, holding
and/or transfer of Shares or cash resulting from participation in the Plan
and/or the opening and maintaining of a brokerage or bank account in connection
with the Plan. For example, the Participant may be required to report such
assets, accounts, account balances and values and/or related transactions to the
tax or other authorities in his or her country. The Participant may also be
required to repatriate sale proceeds or other funds received pursuant to the
Plan to his or her country through a designated bank or broker and/or within a
certain time after receipt. The Participant is responsible for ensuring
compliance with any applicable requirements and should speak to his or her
personal legal advisor regarding these requirements.
24.No Secured Rights. The Participant’s right to payments under this Agreement
shall not constitute nor be treated as property or as a trust fund of any kind.
The Participant’s rights are limited exclusively to the right to receive Shares
as provided in the Agreement. The Participant shall not have any rights as an
owner of the Company with respect to any RSUs granted to Participant. All
benefits payable to the Participant shall be payable solely from the general
assets of the Company and no separate or special funds shall be established and
no segregation of assets shall be made to assure the payment of benefits to
Participant. The Participant’s rights shall be limited to those rights that are
specifically enumerated in the Agreement, and such rights shall be for all
purposes, unsecured contractual creditors’ rights against the Company only.
25.Binding Agreement; Assignment; Amendment. This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns. The Participant shall not assign any part of this
Agreement without the prior express written consent of the Company, which
consent may not be unreasonably withheld, conditioned or delayed. The Committee
has the right to amend, alter, suspend, discontinue or cancel the RSUs,
prospectively or retroactively; provided that no such amendment shall materially
and adversely affect the Participant’s rights under this Agreement without the
Participant’s consent, except as provided in Sections 18 and 21 hereof and
Section 14 of the Plan.
26.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
27.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument. Counterpart signature pages to this
Agreement transmitted by facsimile transmission, by electronic mail in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
28.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request
10




--------------------------------------------------------------------------------



in order to carry out the intent and accomplish the purposes of this Agreement
and the Plan and the consummation of the transactions contemplated thereunder.
29.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
30.Confidentiality. The Participant agrees to keep strictly confidential and
not to disclose to any Person the fact that the Participant has been granted the
RSUs or any terms of this Agreement; provided, however, that the Participant may
disclose the fact that the Participant has been granted the RSUs and the terms
of this Agreement to the Participant’s attorney, accountant, spouse or those
employees of the Company or its Affiliates who are or will be involved in
administering and implementing this Agreement. The Participant specifically
acknowledges and agrees to the provisions of Section 10(h) of the Plan
(regarding confidentiality and other restrictive covenants).
31.Acknowledgement & Acceptance within 30 Days. This grant is subject to
acceptance, within 30 days of the Grant Date, by electronic acceptance through
the website of [●], the Company’s share plan administrator, or by signed
documents delivered to the Company. Failure to accept the RSUs within 30 days of
the Grant Date may result in cancellation of the RSUs.




[Remainder of Page Intentionally Left Blank]
11




--------------------------------------------------------------------------------





    By signing below, the Participant hereby acknowledges receipt of the RSUs
issued on the Grant Date indicated above, which have been issued under the terms
and conditions of the Plan and this Agreement.


WEATHERFORD INTERNATIONAL PLC
By:__________________________________
Name:    _______________________________
Title:    _______________________________


Accepted by:
_____________________________________
[Name of the Participant]
Date:_________________________________


12


